UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 2-5916 Chase General Corporation (Exact name of small business issuer as specified in its charter) MISSOURI 36-2667734 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 1307 South 59th, St. Joseph, Missouri 64507 (Address of principal executive offices, Zip Code) (816) 279-1625 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12, 13, or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant (1) has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)YesoNox As of February 7, 2013, there were 969,834 shares of common stock, $1.00 par value, outstanding. CHASE GENERAL CORPORATION AND SUBSIDIARY Quarterly Report on Form 10-Q For the Three Months Ended December 31, 2012 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2012 (Unaudited) and June 30, 2012 3 Condensed Consolidated Statements of Operations for the Three Months Ended December 31, 2012 and 2011 (Unaudited) 5 Condensed Consolidated Statements of Operations for the Six Months Ended December 31, 2012 and 2011 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2012 and 2011 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 2 PART I.FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS December 31, June 30, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $15,702 and $15,102, respectively Inventories: Finished goods Goods in process Raw materials Packaging materials Prepaid expenses Deferred income taxes Total current assets PROPERTY AND EQUIPMENT - NET TOTAL ASSETS $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY December 31, June 30, (Unaudited) CURRENT LIABILITIES Accounts payable $ $ Current maturities of notes payable Income taxes payable - Accrued expenses Deferred income Total current liabilities LONG-TERM LIABILITIES Deferred income Notes payable, less current maturities Deferred income taxes Total long-term liabilities Total liabilities STOCKHOLDERS’ EQUITY Capital stock issued and outstanding: Prior cumulative preferred stock, $5 par value: Series A (liquidation preference $2,145,000 and $2,130,000 respectively) Series B (liquidation preference $2,100,000 and $2,085,000 respectively) Cumulative preferred stock, $20 par value: Series A (liquidation preference $4,872,865 and $4,843,598 respectively) Series B (liquidation preference $794,129 and $789,360 respectively) Common stock, $1 par value Paid-in capital in excess of par Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31 NET SALES $ $ COST OF SALES Gross profit on sales OPERATING EXPENSES Selling General and administrative Loss on sale of equipment - Total operating expenses Income from operations OTHER INCOME (EXPENSE) Miscellaneous income Interest expense ) ) Total other income (expense) ) ) Net income before income taxes PROVISION FOR INCOME TAXES NET INCOME Preferred dividends ) ) Net income applicable to common stockholders $ $ NET INCOME PER SHARE OF COMMON STOCK - BASIC $ $ - DILUTED $ $ WEIGHTED AVERAGE SHARES OF COMMON STOCK OUTSTANDING - BASIC WEIGHTED AVERAGE SHARES OF COMMON STOCK OUTSTANDING - DILUTED The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended December 31 NET SALES $ $ COST OF SALES Gross profit on sales OPERATING EXPENSES Selling General and administrative Gain on sale of equipment ) - Total operating expenses Income from operations OTHER INCOME (EXPENSE) Miscellaneous income Interest expense ) ) Total other income (expense) ) ) Net income before income taxes PROVISION FOR INCOME TAXES NET INCOME Preferred dividends ) ) Net income applicable to common stockholders $ $ NET INCOME PER SHARE OF COMMON STOCK - BASIC $ $ - DILUTED $ $ WEIGHTED AVERAGE SHARES OF COMMON STOCK OUTSTANDING - BASIC WEIGHTED AVERAGE SHARES OF COMMON STOCK OUTSTANDING - DILUTED The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 CHASE GENERAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended December 31 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Allowance for bad debts Deferred income amortization ) ) Deferred income taxes ) Gain on sale of equipment ) - Effects of changes in operating assets and liabilities: Trade receivables ) ) Inventories Prepaid expenses ) ) Accounts payable ) Accrued expenses ) ) Income taxes payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of equipment - Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from line-of-credit Principal payments on line-of-credit ) ) Principal payments on notes payable ) ) Net cash used in financing activities ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 7 CHASE GENERAL CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - GENERAL The condensed consolidated balance sheet of Chase General Corporation (hereinafter referred to as “Chase”, “we”, “our”, and “us”) at June 30, 2012 has been taken from audited consolidated financial statements at that date and condensed.The condensed consolidated financial statements as of and for the three months and six months ended December 31, 2012 and for the three months and six months ended December 31, 2011 are unaudited and reflect all normal and recurring accruals and adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position, operating results and cash flows for the interim periods presented in this quarterly report.The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management’s discussion and analysis of financial condition and results of operations, contained in our Annual Report on Form 10-K for the year ended June 30, 2012.The results of operations for the three months and six months ended December 31, 2012 and cash flows for the three months and six months ended December 31, 2012 are not necessarily indicative of the results for the entire fiscal year ending June 30, 2013.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary to fairly present financial position, results of operations and cash flows for the periods have been included. Other than those disclosed in Note 3, no events have occurred subsequent to December 31, 2012, through the date of filing this form, that would require disclosure in this Form 10-Q or would be required to be recognized in the condensed consolidated financial statements as of or for the six month period ended December 31, 2012. NOTE 2 - NET INCOME PER SHARE The income per share was computed on the weighted average of outstanding common shares during the period.Diluted earnings per share is calculated by including contingently issuable shares with the weighted average shares outstanding. Three Months Ended Six Months Ended December 31 December 31 Net income $ Preferred dividend requirements: 6% Prior Cumulative Preferred, $5 par value 5% Convertible Cumulative Preferred, $20 par value Total dividend requirements Net income applicable to commonstockholders $ Weighted average shares - basic Dilutive effect of contingently issuable shares Weighted average shares - diluted Basic earnings per share $ Diluted earnings per share $ 8 CHASE GENERAL CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2 - NET INCOME PER SHARE (CONTINUED) Cumulative Preferred Stock dividends in arrears at December 31, 2012 and 2011 totaled $7,500,554 and $7,372,482, respectively.Total dividends in arrears, on a per share basis, consist of the following: Six Months Ended December 31 6% Convertible Series A $
